Citation Nr: 1104972	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating), prior to January 29, 2009.


REPRESENTATION

Appellant represented by:	Zack Stoltz, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1964 to August 1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied, in relevant part, 
entitlement to a TDIU rating.  In June 2004, the Veteran filed a 
notice of disagreement (NOD) and contested the denial of the TDIU 
claim.  In May 2006, the RO issued a statement of the case (SOC).  
In June 2006, the Veteran filed a substantive appeal (VA Form 9).  
In October 2008, the Board remanded the issue of entitlement to 
TDIU rating to the RO for evidentiary development.

In May 2009, the RO entered a rating decision that granted a 
schedular 100 percent rating for PTSD, effective from January 29, 
2009, and issued the Veteran a Supplemental SOC (SSOC) that 
addressed the continued denial of the TDIU claim.

In September 2009, the Board entered a final decision which 
denied entitlement to a TDIU rating prior to January 29, 2009.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), which granted a May 2010 
Joint Motion for Remand requesting that the September 2009 
decision be vacated and remanded to the Board.

In July 2010, the Board remanded the case to the RO to afford the 
Veteran an opportunity to testify at a videoconference, which was 
conducted in October 2010.  A transcript thereof is on file.  At 
the videoconference, the Veteran, via his attorney, submitted 
additional evidence, the initial consideration of which by the RO 
was waived.

The issues of entitlement to service connection for ischemic 
heart disease on the basis of the new liberalizing law, and 
entitlement to an increased rating for diabetic peripheral 
neuropathy of the right foot are referred to the RO for 
appropriate action.

Lastly, the record shows that the Veteran does not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), for 
the period prior to December 4, 2007.  During this period, 
service connection was in effect for: PTSD, rated 50 percent 
disabling; diabetes mellitus, type II, with erectile dysfunction, 
rated 20 percent disabling; residuals of a shrapnel wound of the 
left calf, rated 10 percent disabling; and transient ischemic 
attacks with third cranial nerve palsy, rated noncompensable.  
The combined rating for the Veteran's service connected 
disabilities was no higher than 60 percent.  38 C.F.R. § 4.25 
(2010).  As reflected in the April 2004 rating decision, the 
assignment of the 60-percent combined rating was established by 
virtue of the 50-percent rating award for PTSD, following the 
grant of service connection for that disability, effective from 
September 11, 2003.  Therefore, as will be discussed below, the 
issue of entitlement to a TDIU rating on an extra-schedular basis 
under 38 C.F.R. § 4.16(b) (2010) prior to December 4, 2007, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The Veteran was unable to secure or follow a substantially 
gainful employment due to his service-connected disabilities, at 
least for the period from December 4, 2007, to January 28, 2009.


CONCLUSION OF LAW

The criteria for a TDIU rating pursuant to the regular schedular 
standards are met, at least for the period from December 4, 2007, 
to January 28, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.16(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the granting of a 
TDIU rating pursuant to regular schedular standards set forth in 
38 C.F.R. § 4.16(a), from December 4, 2007, to January 28, 2009, 
further discussion here of compliance with the VCAA as to this 
discrete issue is not necessary.

Analysis

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the percentages 
referred to in this paragraph for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

For the period from December 4, 2007, to January 28, 2009, the 
Veteran had established service connection for: PTSD, rated 50 
percent disabling; diabetes mellitus, type II, with erectile 
dysfunction, rated 20 percent disabling; residuals of a shrapnel 
wound of the left calf, rated 10 percent disabling; diabetic 
peripheral neuropathy of the right foot, rated 10 percent 
disabling; and transient ischemic attacks (TIAs) with third 
cranial nerve palsy, rated noncompensable.  The combined rating 
for the service connected disabilities was 70 percent (including 
a bilateral factor of 1.9 percent).  38 C.F.R. § 4.25.  As 
reflected in the December 2007 rating decision, the assignment of 
the 70-percent combined rating was established by virtue of the 
10-percent rating award for diabetic peripheral neuropathy of the 
right foot, following the grant of service connection for that 
disability, effective from December 4, 2007.  Thus, this 10-
percent rating award was the factual predicate that ultimately 
satisfied the percentage requirements under 38 C.F.R. § 4.16(a).  
Therefore, consideration of a TDIU rating pursuant to the regular 
standards set forth in section 4.16(a), from December 4, 2007, to 
January 28, 2009, is appropriate.

A review of the record indicates that in a December 2007 VA 
examination report, the examiner commented that the Veteran's 
TIAs and PTSD had caused his retirement, and also noted the 
presence of cardiovascular disease.  When the Veteran was 
examined in January 2009, a diagnosis of diabetic neuropathy of 
both feet was indicated, manifested by numbness and a feeling of 
"pins and needles."  The impairment was described as purely 
sensory.  The Veteran's balance and strength were impaired, but 
the examiner attributed this impairment to nonservice connected 
cardiac and respiratory disabilities.  According to the examiner, 
the neuropathy was "not severe enough to effect employment or 
daily living.  Diabetes and cardiac disease are primary sources 
of disability."

At the January 2009 psychiatric examination, the Veteran reported 
that he was told his congestive heart failure was terminal, and 
he had two years to live.  He was declined for a heart 
transplant.  He had a good relationship with his wife.  He also 
reported a "great relationship" with his children.  He maintained 
some friendships, and was very close to one man in particular.  
He did not socialize much, and preferred to be alone.  Since his 
wife's illness, he had not done as much socializing.  He did not 
like being around crowds of people "because he can't follow what 
they are all doing."  On interview, he was happy and friendly, 
and there were no communication or behavioral deficits.  He 
reported nightmares each night, and stated that he had occasional 
panic attacks since 2005.  The Veteran related he took medication 
instead of using alcohol for symptom control, as he had in the 
past, and that his and his wife's poor health had exacerbated his 
PTSD symptoms.  He related that he had retired in August 2003 due 
to diabetes, a heart condition, and TIAs, and that he could not 
work as a driver because of his PTSD medications.  The examiner 
opined that the Veteran was not able to obtain or retain 
substantially gainful employment due to PTSD; specifically, his 
medications precluded him from performing his usual occupation of 
truck driver, and his irritability and dislike of groups 
prevented him from succeeding in other settings.  The examiner 
also stated that the Veteran was not a candidate for vocational 
rehabilitation, due to his multiple health problems.  

A VA diabetes examination was also performed in January 2009.  
The Veteran used insulin more than once a day, and followed a 
restricted diet.  His activities were not regulated.  The 
examiner noted the Veteran's history of TIAs and stroke, with 
resultant facial palsy.  The examiner cited a September 2008 
cardiac examination, which indicated that the Veteran's cardiac 
disability and diabetes disqualified him from truck driving 
duties.  The January 2009 examiner opined that the Veteran was 
unable to work in his usual occupation due to diabetes and TIAs, 
as Federal rules prohibited it.

At the October 2010 videoconference, the Veteran testified to the 
effect that he last held a job in 2003.  He was in receipt of 
Social Security Administration (SSA) disability benefits, and 
that his SSA benefits had been in effect since August 2003.  Page 
3, Transcript of Board Hearing.  This SSA award was based on his 
service-connected diabetes and his nonservice-connected 
cardiomyopathy.  The Veteran believed that regardless of his 
nonservice-connected cardiomyopathy, his service-connected 
disabilities prevented him from driving a truck dating back to 
2003.  Specifically, he recounted problems with his eye sight and 
the risk of having an attack while driving as the problems which 
precluded his working.  Page 4, Transcript of Board Hearing.  The 
right side of his face dropped down due to his TIAs.  His right 
eye was completely closed and he had nerve damage that ran down 
the cheek on the right side of his face, such that he had had 
surgery to pull his eyelid back up so that he could see, but it 
still bothered him a little bit.  His career had been as a truck 
driver.  He had had other employment in the past but being a 
truck driver was his main source of income.  Page 5. 

The Veteran testified that his service-connected PTSD affected 
his employment as a truck driver because it kept him isolated 
from other people.  When he stopped working in 2003 he was having 
recurring thoughts about Vietnam.  After he stopped working as a 
truck driver, his PTSD prevented him from other forms of light 
employment.  Page 5.  He was feeling nervous and anxious and also 
had shaking of his hands.  Moreover, he had bad dreams, was 
easily startled, avoided crowds, and had problems sleeping.  
Further, he had been counseled by physicians not to operate heavy 
machinery while taking psychotropic medications.  Page 6.  

An August 2010 Vocational Assessment report, prepared by a 
certified Vocational Consultant, indicates the Veteran was 64 
years of age, had a Graduate Equivalency Diploma, and had some 
college courses but had not attained a degree or certificate.  
The Veteran's history included a diagnosis of diabetes in 1999, 
and that he had worked as a long haul truck driver from November 
1997 until retiring in August 2003.  Also, the Veteran had worked 
from 1970 to 1977 as an insurance appraiser and had taken 
"courses."  He at one time was certified as a taxidermist but 
had never worked that field.  It was noted that in a January 2009 
VA compensation and pension examination report, an opinion was 
that it was at least as likely as not that the Veteran was unable 
to obtain or sustain substantially gainful employment based on 
his PTSD symptoms.  It was noted that the medications prescribed 
would interfere with the Veteran's ability to safely drive a 
truck; that the Veteran had inability to tolerate large groups of 
people; and that his irritability would most likely prohibit him 
from any other workplace setting.  It was noted in an April 2005 
VA compensation and pension examination, the Veteran had reported 
that he had not worked since 2003, that he had been a truck 
driver, but that he had begun having TIAs, which "made him stop 
working."  It was noted that his Global Assessment of 
Functioning (GAF) score had been 51, which represented serious 
impairment of psychosocial functioning.

Reportedly, an August 2003 statement from a VA nurse indicated 
that the Veteran should not be doing any long haul or short haul 
driving.  It was noted that the Veteran had suffered a stroke, 
which affected his vision as well as some other mental functions.  
He was easily fatigued and had 3rd cranial nerve palsy.  He would 
never be able to operate any type of machinery or do anything 
that would require reading or dependence on eyesight.  It was 
also noted that a January 2004 consultation report indicated that 
the Veteran was disabled due to recurrent TIAs.  He had had four 
TIAs in the past.  It was noted that when the Veteran had 
awakened one morning in January 2004, he felt as if everything 
was spinning, was confused, and had slurred speech.  The 
impression was that his symptoms more likely appeared to be 
cerebrobasilar insufficiency, possible brainstem lacunar stroke 
or possible reversible ischemic neurologic deficit.  It was noted 
that at a February 2004 VA examination for his diabetes, the 
Veteran reported that his visual difficulties from TIAs made him 
have to stop working as a long distance truck driver.

The certified Vocational Consultant continued and stated that 
information from an August 2010 conversation with the Veteran 
disclosed that the Veteran's wife was of major assistance in his 
activities of daily living, because he had difficulty with 
ambulation due to neuropathy, shortness of breath from his heart 
condition, and was limited in helping with household chores.  His 
PTSD symptoms had not changed but had become worse because he 
rarely went out in public and was very uneasy around strangers.  
His diabetic neuropathy required that he use a cane or push a 
walker when ambulating, and that he used a motorized scooter when 
going to the market or traveling even short distances.  He took 
insulin for his diabetes.  He had enjoyed working as a truck 
driver but had stopped that employment when his VA physician 
wrote a letter to his employer taking him out of work.  He had 
not anticipated retiring but due to his progressive neuropathy 
and PTSD, he did not feel that he could work in another field.

In summary, the certified Vocational Consultant stated that the 
Veteran's PTSD and diabetes had progressive worsened over time 
and his TIAs had begun in May 2003 and resulted in his being 
removed from the workforce in August 2003.  The combined effect 
of his service-connected disabilities had rendered him unable to 
secure or follow a path of substantially gainful employment since 
then.  The Vocational Consultant observed that medical notes in 
August 2003 indicated that the Veteran also had nonservice-
connected cardiac disability.  However, when considering the 
service-connected disabilities alone, it was clear that the TIAs 
in and of themselves precluded the Veteran from his truck driving 
employment.  Furthermore, according to the Vocational Consultant, 
the evidence showed treatment for PTSD and diabetes throughout 
his employment and continuing to the present with a steady 
worsening over that time period.  The symptoms described in 
medical reports, and as self-described by the Veteran, were such 
that they would have impacted his ability to carry out the work 
duties of a truck driver due to the psychotropic medications 
causing a lack of concentration and presenting dangers while 
driving.  From the PTSD standpoint, he had been employed as a 
truck driver because he could work independently, for the most 
part, and interaction with the public was only occasional and for 
short intervals.  Absent his performing this job, the medications 
would preclude all but low stress uncomplicated occupations with 
minimal interaction with co-workers, and where repetitive duties 
were the norm due to poor concentration.  These positions were 
typically found in a factory setting where co-existence with 
large numbers of employees as well as supervisors, and potential 
for working around machinery while on medications would have 
presented difficulty for the Veteran due to PTSD.  Any job 
requiring ambulation or being on his feet for even short 
intervals would be precluded due to his diabetic neuropathy.  

From the Vocational Consultant's review of the record and 
interview with the Veteran, there appeared to be a direct 
correlation between his service-connected TIAs with 3rd cranial 
nerve palsy, PTSD, and diabetes and his inability to secure or 
follow a path of substantially gainful employment since 2003, as 
these symptoms had presented impairments in social, occupational, 
and basic daily living functioning since that time.  Even 
considering both service-connected and nonservice-connected 
disabilities, it was the Vocational Consultant's opinion with a 
reasonable degree of certainty that the Veteran's TIAs with 3rd 
cranial nerve palsy, PTSD, and diabetes had resulted in his 
inability to secure or follow a substantially gainful occupation 
on a consistent, regular basis since August 2003 and continued to 
the present time.  

After a careful and considered review of the medical, vocational 
and lay evidence, the record indicates that the Veteran was last 
employed as a truck driver, and that he retired from this 
position because of the combined effects of several of his 
service-connected disorders.  The record reflects that this 
employment was impacted by the Veteran's diabetes, TIAs with 3rd 
cranial nerve palsy, and the adverse effect of psychotropic 
medications for his PTSD.  Moreover, the comprehensive report and 
opinion from the August 2010 Vocational Consultant also provide 
confirming evidence that the Veteran was no longer able to obtain 
or retain substantially gainful employment due to the combined 
effects of his service-connected disabilities, his limited 
education and past work experience.  Accordingly, given that the 
regular percentage standards for a TDIU rating under 38 C.F.R. 
§ 4.16(a) were not satisfied by the Veteran until December 4, 
2007, the Board finds it reasonable to conclude that the record 
evidence supports a finding that the Veteran was unable to secure 
or follow a substantially gainful occupation due to his service-
connected disabilities, at least for the period from December 4, 
2007, to January 28, 2009.


ORDER

Subject to the laws and regulations governing monetary awards, 
entitlement to a TDIU rating pursuant to the regular schedular 
standards set forth in 38 C.F.R. § 4.16(a), at least for the 
period from December 4, 2007, to January 28, 2009, is granted.


REMAND

It is VA policy that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, where the veteran does not met the 
percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU 
rating on an extra-schedular basis may be assigned upon a showing 
that the veteran is unemployable due to service-connected 
disabilities, and upon approval by the Director, Compensation and 
Service.  38 C.F.R. § 4.16(b).

Here, the evidence of record includes medical and vocational 
reports of examinations and consultations dating from 2003 to 
2010, and well as the Veteran's lay testimony, indicating that 
the Veteran was retired from his position as a truck driver in 
2003, due to the combined effects of his service-connected 
disabilities, which rendered him unemployable in light of his 
education, training, and work history.  Moreover, as the Veteran 
received a 60-percent combined rating for his service-connected 
disabilities, effective from September 11, 2003, to December 3, 
2007, he did not meet the applicable percentage standards set 
forth in 38 C.F.R. § 4.16(a), and as such, consideration for a 
TDIU rating on an extra-schedular basis under 38 C.F.R. § 4.16(b) 
for this same period is appropriate.

Accordingly, this matter is REMANDED for the following action:

1.  Submit the case to the Director, Compensation 
and Pension Service for consideration of a TDIU 
rating on an extra-schedular basis, for the period 
from September 11, 2003, to December 3, 2007, in 
accordance with 38 C.F.R. § 4.16(b).

2.  If the determination remains adverse to the 
Veteran, prepare a supplemental statement of the 
case and send it to him and his attorney-
representative, if any.  Give them the appropriate 
time to respond before returning this matter to 
the Board for further appellate consideration.

The purpose of the REMAND is to ensure that the Veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as the ultimate conclusion warranted in 
this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


